Case 18-12476-JDW       Doc 55    Filed 11/12/19 Entered 11/12/19 11:53:14            Desc Main
                                  Document     Page 1 of 3


                    UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF MISSISSIPPI
   ________________________________________________________________________

   IN RE:

   TERRY ADAMS                                          CASE NO.: 18-12476-JDW

   DEBTOR                                          CHAPTER 13
   ________________________________________________________________________


   FIRST SUPPLEMENTAL MOTION FOR APPROVAL OF COMPROMISE AND
                          SETTLEMENT

   ________________________________________________________________________

          COMES NOW, Debtor, by and through Special Counsel D. Reid Wamble

   (collectively referred to as "Special Counsel"), and pursuant to Rule 9019 of the Federal

   Rules of Bankruptcy Procedure files this First Supplemental Motion for Approval of

   Compromise and Settlement and in support thereof states as follows:

          1.      On or about December 3, 2015, Terry Adams (the "Debtor") was involved

   in a motor vehicle collision which resulted in damages and personal injuries. A lawsuit was

   filed by the Debtor against Mary Patterson and American Insurance Company.

          2.      Special Counsel has agreed to the proposed attorney compensation on

   contingency basis of 40% ($6,960.00) total reimbursement of any amount recovered, plus

   expenses, in pursuing the case against Mary Patterson and American Insurance Company

   in the amount of $3,262.38. However, Special Counsel understands that actual

   compensation and reimbursement must be approved by this Court through separate

   application and order.
Case 18-12476-JDW       Doc 55    Filed 11/12/19 Entered 11/12/19 11:53:14             Desc Main
                                  Document     Page 2 of 3


          3.      A compromise and settlement of the lawsuit has been reached, whereby the

   Defendant has agreed to pay to the Debtor the sum of $17,400.00 in full and complete

   settlement of said claim and cause of action.

          4.      Based upon the uncertainty and the nature of the Debtor's claim, Special

   Counsel for Debtor advises that the settlement amount is reasonable and in the best interest

   of the Debtor and the bankruptcy estate.

          5.      The parties hereto request that this Court approve the settlement arising out

   of the motor vehicle collision in the amount of $17,400.00.

          6.      Upon approval of this application, all settlement proceeds of $17,400.00 are

   to be disbursed as follows:

          The Law Office of D. Reid Wamble, attorney compensation:              $6,960.00

          The Law Office of D. Reid Wamble, expense reimbursement:              $3,262.38

   1/3 Marshall County Circuit Court Clerk            $             53.33
   1/3 Travel Expenses                                $            114.67
   1/3 Holly Springs Police Department                $              4.00
   1/3 Mississippi Department of Insurance            $              8.33
   1/3 Metro Process Service                          $             15.00
   1/3 Advanced Court Reporting                       $            224.55
   1/3 4,048 Copies, Scans and Prints @ $.25 Per Page $            337.33
   1/3 File/Trial Supplies                            $             50.00
   1/3 Legal Research                                 $             42.00
   1/3 Postage/Shipping                               $             49.59
   1/3 Communication Expenses                         $             33.33
   1/3 PPS&I Process Service                          $             47.80
   ½ Dr. William Smith, M.D.                          $            800.00
   ½ Alpha Court Reporting                            $            628.47
   ½ MRI Productions, Inc.                            $            631.98
   Healthport (Medical Records)                       $            197.00
   Alliance Healthcare (Medical Records)              $             25.00
                                TOTAL EXPENSES $                 3,262.38

   Flexworx (Payment in Full for Medical Lien)                   $          529.20

   Progressive Rehab (Payment in Full for Medical Lien)          $     1,927.80
Case 18-12476-JDW       Doc 55      Filed 11/12/19 Entered 11/12/19 11:53:14              Desc Main
                                    Document     Page 3 of 3


   Trustee and bankruptcy estate:                         $       4,720.62

          7.      In addition to the approval of this application, the parties hereto request that

   this Court approve the distribution of funds as provided for above. From the funds received

   by Trustee, timely filed and allowed general unsecured claims should be paid a pro-rata

   distribution. Trustee should be allowed her statutory compensation.

          8.      Upon final approval of the compromise and settlement, the Settlement

   Proceeds shall be disbursed pursuant to order of this Court.

          WHEREFORE, PREMISES CONSIDERED, Debtor, by and through Special

   Counsel D. Reid Wamble, prays that upon notice and hearing that this Court enter its order

   approving this application and for such other relief to which the parties hereto and this

   bankruptcy estate may be entitled.

                  Respectfully submitted this the 12th day of November 2019

                         BY: /s/D. Reid Wamble
                                D. REID WAMBLE
                                THE LAW OFFICE OF D. REID WAMBLE, PLLC
                                P.O. BOX 1950
                                OLIVE BRANCH, MISSISSIPPI 38654
                                rw9516@aol.com
                                TEL: (662) 893-2126
                                FAX: (662) 890-5686
                                MSB# 9516
